DETAILED ACTION
Claims 1 through 6 originally filed 15 December 2020. Claims 1 through 6 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to under 37 C.F.R. 1.74. The specification refers to Figure 3 which is not used in the drawings. It is improper to use constructions such as "Fig. 1" to refer jointly to drawings that are labeled "Fig. 1A" and "Fig. 1B" (see MPEP 608.01f). Appropriate correction is required.

Drawings
Figure 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).

The disclosure erroneously identifies reference character "12" with "step 12" on p. [0054] of the original disclosure despite this feature otherwise being referred to as "S12".

The reference character "S10" has been used to designate both the conductive member formation step of Fig. 4 and the dielectric formation step of Fig. 5.

The reference character "S11" has been used to designate both the dielectric formation step of Fig. 4 and the conductive member formation step of Fig. 5.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5).

The drawings include the reference character "510" which is not mentioned in the description.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (Sato, US Pub. 2005/0041712).

Regarding claim 1, Sato discloses, "A substrate" (p. [0243] and Fig. 9, pt. 101).  "A semiconductor layer of a first conductivity type on the substrate" (p. [0243] and Fig. 9, pts. 101 and 103).  "An active layer on the semiconductor layer of the first conductivity type" (p. [0243] and Fig. 9, pts. 103 and 104).  "A semiconductor layer of a second conductivity type on the active layer" (p. [0243] and Fig. 9, pts. 104, 105, 107, and 109).  "A ridge portion in part of the semiconductor layer of the second conductivity type" (p. [0243] and Fig. 9, pts. 107 and 109).  "A dielectric layer covering a region of the semiconductor layer of the second conductivity type other than the ridge portion" (p. [0247] and Fig. 9, pts. 105 and 702).  "A metal layer on the dielectric layer" (p. [0248] and Fig. 9, pts. 702 and 704).  "The metal layer being electrically coupled to the ridge portion" (p. [0248] and Fig. 9, pts. 109 and 704).  "A conductive member electrically connecting the metal layer to at least the region of the semiconductor layer of the second conductivity type other than the ridge portion" (p. [0248] and Fig. 9, pts. 105 and 704, where the portion of 704 not on 702 constitutes the conductive member).  

Regarding claim 2, Sato discloses, "Wherein the conductive member is disposed on the region other than the ridge portion" (Fig. 9, pts. 105 and 704).  

Regarding claim 3, Sato discloses, "Wherein the conductive member extends from the region other than the ridge portion to at least part of a top of the ridge portion" (p. [0248] and Fig. 9, pts. 105, 109, and 704).  

Regarding claim 4, Sato discloses, "Wherein the semiconductor layer of the second conductivity type contains Mg" (p. [0256]).  "The conductive member is disposed on at least the region other than the ridge portion" (Fig. 9, pts. 105 and 704).  "An interface portion of the semiconductor layer of the second conductivity type in contact with the conductive member in the region other than the ridge portion has a Mg concentration of 1×1019 cm-3 or less" (p. [0246] and Fig. 9, pt. 105).  

Regarding claim 5, Sato discloses, "Wherein the conductive member is disposed on at least the region other than the ridge portion" (Fig. 9, pts. 105 and 704).  "The semiconductor layer of the second conductivity type in an area where the conductive member is disposed in the region other than the ridge portion has a smaller thickness than the semiconductor layer of the second conductivity type at the ridge portion" (Fig. 9, pts. 105, 107, and 109).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Sato.

Regarding claim 6, Sato does not explicitly disclose, "Wherein the semiconductor layer of the second conductivity type in the area where the conductive member is disposed has a thickness of 10 nm or more and 300 nm or less."  The examiner takes Official Notice of the fact that it was known in the art to adjust the thickness of regions of a ridge stripe laser so as to adjust how the layered structure interacts with light propagating therein. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the layer between the ridge and the active layer within the noted range so as to adjust how the ridge interacts with light propagating within the laser device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (Nakamura, US Pub. 2003/0169796) is cited for teaching a ridge stripe laser in which portions of an electrode adjacent to the ridge are capacitively coupled to the cladding layer adjacent to the ridge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828